Citation Nr: 0108720	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  96-48 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hernia disability.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal after a May 2000 Board remand.  The Board in its 
prior remand found that the veteran had submitted new and 
material evidence and remanded the issue back to the regional 
office (RO) for further development to include a Department 
of Veterans Affairs (VA) examination.


REMAND

Service medical records reveal a small right inguinal hernia 
was diagnosed during the veteran's separation physical in 
July 1979.

Post-service medical records are negative for treatment or 
diagnosis of a hernia disorder until April 1995 when Dr. 
P.T., a private physician, provided a statement that the 
veteran had a symptomatic umbilical hernia.  Dr. T. further 
stated that the hernia had been present at least 15 years (by 
history).  Outpatient records from VA Medical Center in 
Seattle, Washington reveal that VA conducted a physical 
examination of the veteran in May 1995.  VA's assessments 
reflected a small umbilical hernia, approximately one-
centimeter in size.  X-ray reports of abdominal studies were 
interpreted to reveal no specific evidence of an umbilical 
hernia.  An ad hoc summary reveals that the veteran had an 
umbilical hernia repair at the VA Medical Center, Seattle, 
Washington in May 1995.  VA records contained in the claims 
file are negative for any operative report or discharge 
summary.  The Board finds this to be some indication that VA 
records may be missing, which may assist in the disposition 
of this claim.

The veteran testified in a local hearing in December 1995.  
When prompted to discuss the hernia, the veteran stated that 
he had experienced pain but his hernia ripped and his naval 
area of his stomach began to come out when he coughed. 
(Transcript (T) at pg. 2).  The perceived worsening of his 
hernia alarmed him so he went to the VA for treatment.  (T at 
pg. 2).  The veteran went on to say that the VA finally sewed 
up his hernia in May 1995, "But I have had pain with it 
prior to that."  (T. at pg. 2).  The veteran stated that a 
Dr. F from Bower (sic) noticed the half-moon under his naval 
and asked him about his operation and "Why didn't they take 
care of all of it?"  (T. at pg. 4).  The veteran stated that 
a ridge appears "when I go back," but what is meant by "go 
back" or the location of the ridge is not indicated on the 
record.  (T. at pg. 4).

The recently enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
VCAA), discussed more fully below, has expanded VA's duty to 
assist the claimant in obtaining evidence.  In light of the 
VCAA the Board finds that the claim requires further 
development, which was not required under its previous 
remand, to obtain apparently outstanding records from 1995.  

The Board further notes that under its previous remand, the 
Board requested that a physical examination be conducted.  
The claims file reveals that in September 2000 the RO sent a 
letter to the veteran pursuant to the remand, requesting 
specific information.  According to a memo in the file, the 
RO followed up the letter with two phone calls to the 
veteran, but received no response.  VA Puget Sound Healthcare 
System sent a letter advising the veteran of his examination 
appointment, but the veteran failed to show.  As the Board 
explained in its prior remand, there remain fundamental 
questions in this matter as to the classification of the 
current disability (apparently an umbilical hernia), the 
classification of the disability shown in service (apparently 
an inguinal hernia) and whether these two disabilities are 
related.  The Board notes that where a claimant fails to 
report for a scheduled VA examination without good cause in 
an original claim for service connection, the claim will be 
decided on the existing record.  38 C.F.R. § 3.655 (2000).  
As the record now stands, it does not appear to the Board 
that there is competent medical evidence linking disability 
currently demonstrated to the disability shown in service or 
otherwise to service.  Thus, it would be in the veteran's 
interest to cooperate in the future development of his case.

The VCAA contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request that the 
veteran provide as much specific 
information as feasible, including 
identifying information, dates and 
addresses, concerning his reported 
treatment for an umbilical hernia from 
the following providers: Dr. F of Bowie 
(T. at pg. 4) and Dr. P.T. of Poulsbo, 
Washington.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.

3.  The RO should ensure that it has all 
outpatient and inpatient records from 
Seattle VA Medical Center for the 
treatment of an umbilical hernia.  With 
respect to federal government records, 
the RO must discharge the obligations 
set out in (7) above.

4.  The Board incorporates by reference 
paragraphs 2 and 3 on pages 10 and 11 of 
the Board's May 2000 remand.  The RO 
should complete the development 
contained therein.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  If they are not, the 
RO should implement corrective 
procedures.  

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
umbilical hernia.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal as to the claim for 
service connection for umbilical hernia 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


